Title: To Thomas Jefferson from Henry Lee, 23 July 1792
From: Lee, Henry
To: Jefferson, Thomas



Sir
Richmond July 23d. 1792.

The General Assembly in their last Session, passed a resolution and address congratulating the National Assembly of France on their late Arduous Struggle for the melioration of their nation.
I am at a loss how to convey these papers and to whom to address them, whether to the president of the National Assembly, or to the Monarch.
Be so good to favour me with your information and Council. I have the honor to be sir with perfect respect Your ob: h: sert

Henry Lee

